Name: Council Regulation (EC) No 153/2002 of 21 January 2002 on certain procedures for applying the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the Former Yugoslav Republic of Macedonia, of the other part, and for applying the Interim Agreement between the European Community and the Former Yugoslav Republic of Macedonia
 Type: Regulation
 Subject Matter: tariff policy;  animal product;  European construction;  Europe
 Date Published: nan

 Avis juridique important|32002R0153Council Regulation (EC) No 153/2002 of 21 January 2002 on certain procedures for applying the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the Former Yugoslav Republic of Macedonia, of the other part, and for applying the Interim Agreement between the European Community and the Former Yugoslav Republic of Macedonia Official Journal L 025 , 29/01/2002 P. 0016 - 0017Council Regulation (EC) No 153/2002of 21 January 2002on certain procedures for applying the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the Former Yugoslav Republic of Macedonia, of the other part, and for applying the Interim Agreement between the European Community and the Former Yugoslav Republic of MacedoniaTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof,Having regard to the proposal from the Commission,Whereas:(1) The Council is in the process of concluding a Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the Former Yugoslav Republic of Macedonia, of the other part, which was signed in Luxembourg on 9 April 2001 (hereinafter referred to as "the Stabilisation and Association Agreement").(2) Meanwhile on 9 April 2001 the Council has concluded an Interim Agreement between the European Community and the Former Yugoslav Republic of Macedonia(1) which provides for the early entry into force of the trade and trade-related provisions of the Stabilisation and Association Agreement (hereinafter referred to as the "Interim Agreement").(3) It is necessary to lay down the procedures for the application of certain provisions of these Agreements.(4) The Stabilisation and Association Agreement and the Interim Agreement stipulate that certain products originating in the Former Yugoslav Republic of Macedonia may be imported into the Community, within the limits of tariff quotas, at a reduced customs duty. It is therefore necessary to lay down provisions for the calculation of the reduced rates of customs duties.(5) The Stabilisation and Association Agreement and the Interim Agreement already specify the products eligible for those tariff measures, the relevant volumes (and increases thereof), the applicable duties, periods of application and any eligibility criteria.(6) Council or Commission Decisions amending the Combined Nomenclature and TARIC codes do not entail any substantive changes.(7) In the interest of simplicity and of timely publication of Regulations implementing Community tariff quotas, provision should be made for the Commission, assisted by the Committee provided for in Article 42 of Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal(2), to adopt the Regulations opening up and providing for the administration of the tariff quotas for "baby beef" products.(8) Provision should be made for the Commission, assisted by the Committee set up by Article 248a of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code(3), to adopt the Regulations opening and providing for the administration of tariff quotas which might be granted as a result of negotiations on further tariff concessions pursuant to Article 29 of the Stabilisation and Association Agreement and of Article 16 of the Interim Agreement.(9) Duties should be totally suspended where preferential treatment results in ad valorem duties of 1 % or less, or in specific duties of EUR 1 or less.(10) This Regulation should be applied retroactively and will continue to apply upon the entry into force of the Stabilisation and Association Agreement.(11) The measures necessary for the implementation of this Regulation should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission(4),HAS ADOPTED THIS REGULATION:Article 1Subject matterThe Council hereby sets down certain procedures for the adoption of detailed rules for the implementation of certain provisions of the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the Former Yugoslav Republic of Macedonia, of the other part (hereinafter referred to as the "Stabilisation and Association Agreement"), and the Interim Agreement between the European Community and the Former Yugoslav Republic of Macedonia (hereinafter referred to as the "Interim Agreement").Article 2Concessions on baby-beefDetailed rules for the implementation of Article 14(2) of the Interim Agreement, and thereafter Article 27(2) of the Stabilisation and Association Agreement, concerning the tariff quota for "baby-beef" products shall be adopted by the Commission in accordance with the procedure referred to in Article 3 of this Regulation.Article 3Applicable procedure1. The Commission shall be assisted by the Committee provided for in Article 42 of Regulation (EC) No 1254/1999.2. Where reference is made to this Article, Articles 4 and 7 of Decision 1999/468/EC shall apply.The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at one month.3. The Committee shall adopt its rules of procedure.Article 4Further concessionsIf additional concessions for fishery products are granted within tariff quotas, pursuant to Article 29 of the Stabilisation and Association Agreement and of Article 16 of the Interim Agreement, detailed rules for the implementation of these tariff quotas shall be adopted by the Commission in accordance with the procedure set out in Article 5 of this Regulation.Article 5Applicable procedure1. The Commission shall be assisted by the Customs Code Committee set up by Article 248a of Regulation (EEC) No 2913/92.2. Where reference is made to this Article, Articles 4 and 7 of Decision 1999/468/EC shall apply.The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its rules of procedure.Article 6Tariff reductions1. Subject to paragraph 2, rates of preferential duty shall be rounded down to the first decimal place.2. Where the result of calculating the rate of preferential duty in application of paragraph 1 is one of the following, the preferential rate shall be considered a full exemption:(a) 1 % or less in the case of ad valorem duties, or(b) EUR 1 or less per individual amount in the case of specific duties.Article 7Technical adaptationsAmendments and technical adaptations to the detailed rules on implementation adopted pursuant to this Regulation, which are necessary following changes to the Combined Nomenclature codes and to the TARIC subdivisions or arising from the conclusion of new agreements, protocols, exchanges of letters or other acts between the Community and the Former Yugoslav Republic of Macedonia, shall be adopted in accordance with the procedures set out in Article 3 and Article 5.Article 8Entry into force and applicationThis Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 June 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 21 January 2002.For the CouncilThe PresidentM. Arias CaÃ ±ete(1) OJ L 124, 4.5.2001, p. 1.(2) OJ L 160, 26.6.1999, p. 21.(3) OJ L 302, 19.10.1992, p. 1. Regulation as last amended by Regulation (EC) No 2700/2000 (OJ L 311, 12.12.2000, p. 17).(4) OJ L 184, 17.7.1999, p. 23.